                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOSE T. VASQUEZ,                          )
                                          )
      Plaintiff,                          )
                                          )
             v.                           ) Case No. 17-cv-02194 (APM)
                                          )
COUNTY OF WILL, ILLINOIS, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER
I.     INTRODUCTION
       This case arises from the arrest and detention of Plaintiff Jose T. Vasquez by the District

of Columbia Metropolitan Police Department based on mistaken identity.              Authorities in

Will County, Illinois erroneously entered Plaintiff’s information into an arrest warrant database

accessible nationwide. Based on this wrongful entry, the Metropolitan Police Department arrested

and detained Plaintiff in October 2016, and detained him again in March 2017. Plaintiff filed suit

alleging various tort claims under District of Columbia law and a claim under 42 U.S.C. § 1983.

       Before the court is Defendant District of Columbia’s motion seeking to dismiss all claims.

After careful consideration of the arguments by both parties and the applicable legal standards, the

court grants the District of Columbia’s Motion to Dismiss.

II.    BACKGROUND

       A.      Facts Alleged in the Complaint

       Plaintiff’s First Amended Complaint (“Complaint”) alleges the following facts. In 1996,

the Circuit Court in Will County, Illinois, issued an arrest warrant seeking the apprehension of a
“Jose Vasquez” for a murder that occurred in Will County in 1979. First Am. Compl., ECF. No. 28

[hereinafter Am. Compl.], ¶ 25. Plaintiff, whose name is also Jose Vasquez, was not the person

wanted by Will County authorities. Id. ¶ 1. In 2016, Will County updated the warrant information

in the national database for the suspect “Jose Vasquez,” but erroneously inputted Plaintiff’s

physical descriptors and Social Security Number. Id. ¶ 38. The inaccurate warrant information

was available to law enforcement nationwide through the National Crime Information Center

database (“NCIC”). Id. ¶ 39.

       Plaintiff first faced arrest on the erroneous warrant by District of Columbia authorities in

the fall of 2016. On October 23, 2016, a Metropolitan Police Department (“MPD”) officer stopped

Plaintiff for a traffic violation. Id. ¶ 40. During the stop, the officer discovered the warrant for

“Jose Vasquez” in NCIC, and an MPD dispatcher confirmed with Will County that it wanted

Plaintiff for extradition. Id. The following day, an officer in the MPD Fugitive Unit prepared an

affidavit in support of an arrest warrant, stating that he had verified that the warrant remained

active and that Will County would extradite Plaintiff. Id. ¶ 41. Despite Plaintiff’s continuous

protests, id. ¶ 44, “the District of Columbia” commenced a fugitive criminal action, pursuant to

which the Superior Court for the District of Columbia (“D.C. Superior Court”) issued a warrant

for Plaintiff’s arrest and presentment, id. ¶ 43.

       During a bond hearing on November 2, 2016, after Plaintiff had been detained for 10 days,

a D.C. Superior Court judge asked an Assistant United States Attorney to obtain a photograph of

the Illinois suspect to determine whether Plaintiff was being held based on mistaken identity. Id.

¶ 46. Within a day, the Assistant United States Attorney confirmed that Plaintiff was not the

subject of the Will County warrant, and the D.C. Superior Court granted the prosecution’s Motion




                                                    2
to Dismiss. Id. ¶¶ 47–49. After the court dismissed Plaintiff’s case, neither Illinois nor District of

Columbia authorities took any action to prevent a future wrongful arrest. Id. ¶¶ 51–52.

        The erroneous arrest warrant would ensnare Plaintiff once more the following spring. On

March 3, 2017, a United States Secret Service Officer stopped Plaintiff in the District of Columbia

for a traffic violation and saw an outstanding warrant in NCIC. Id. ¶ 55. Like the MPD dispatcher

in 2016, the Secret Service Joint Operations Center confirmed the warrant with Will County

authorities, and the officer arrested Plaintiff. Id. Eventually, Plaintiff was taken to the Second

District of MPD. Id. ¶ 57. Once there, an MPD officer again swore out a warrant affidavit based

on the flawed NCIC information, and the “District of Columbia” for a second time commenced a

fugitive proceeding in D.C. Superior Court. Id. ¶ 58.

        The next day, March 4, 2017, Plaintiff appeared in D.C. Superior Court, whereupon his

counsel informed the court about the proceedings in 2016. Id. ¶ 60. The “District of Columbia”

then dismissed the charges. Id.

        On March 14, 2017, Will County finally corrected the NCIC database, by deleting the 2016

NCIC entry and instructing that Plaintiff not be detained. Id. ¶ 63.

        B.        Procedural History

        Plaintiff filed this action on October 23, 2017. See Compl., ECF No. 1. On April 23, 2018,

Plaintiff amended his complaint. See Notice of Filing, ECF No. 28. Upon motion by Plaintiff, the

court then severed and transferred all claims involving Illinois-based defendants to the Northern

District of Illinois. See Order, ECF No. 30. That left only the District of Columbia as a defendant

in this action.

        The District of Columbia filed a Motion to Dismiss on May 7, 2018, arguing that the court

should dismiss all counts against it—namely, Count IX (false arrest/imprisonment), Count X



                                                  3
(malicious prosecution), Count XI (negligence), and Count XII (42 U.S.C. § 1983), 1 all of which

arise from Plaintiff’s mistaken detention in March 2017—for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). See Notice of Filing, ECF No. 32.

III.    LEGAL STANDARD

        “A Rule 12(b)(6) motion tests the legal sufficiency of a complaint.” Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002). When reviewing a motion to dismiss, a court must determine

whether the complaint contains “sufficient factual matter, accepted as true, to state a claim that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 US 544, 570 (2007)). A claim is facially plausible when “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The factual allegations need not be

“detailed,” but they must be more than “an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

at 555).

        “The court must construe the complaint in favor of the plaintiff, who must be granted the

benefit of all inferences that can be derived from the facts alleged.” Hettinga v. United States, 677

F.3d 471, 476 (D.C. Cir. 2012) (citation and internal quotation marks omitted).                          “Factual

allegations, although assumed to be true, must still be enough to raise a right to relief above the

speculative level.” Id. (citation and internal quotation marks omitted).




1
 In his Complaint, Plaintiff mislabeled the final count as “Count X.” See Am. Compl. at 27. The court treats this as
Count XII.

                                                         4
IV.      DISCUSSION

         Plaintiff’s Complaint contains a fundamental, judicially noticeable error that fatally infects

all of his claims. Each of Plaintiff’s claims rests on the premise that, following his October 2016

arrest and release, the District of Columbia “knew conclusively” that the 2016 NCIC entry was

flawed, yet took no steps to protect him from a future mistaken arrest. Pl.’s Opp’n to Def.’s Mot.,

ECF No. 34 [hereinafter Pl.’s Opp’n], at 5 (citing Am. Comp. ¶ 47). The District of Columbia

surely knew about the erroneous entry after October 2016, Plaintiff posits, because (1) “the District

of Columbia commenced a fugitive criminal action” against Plaintiff, Am. Compl. ¶ 43; (2) “the

District of Columbia filed a Motion to Dismiss the charges after prosecuting authorities in Illinois

confirmed that Plaintiff was not the suspect,” id. ¶ 48; and (3) “[t]he D.C. Superior Court granted

the District of Columbia’s motion” [to dismiss], id. ¶ 49. All of these allegations share the same

flaw: the District of Columbia did not direct the October 2016 proceedings, as Plaintiff alleges,

but rather the United States did.

         Under District of Columbia law, except for certain minor crimes, the prosecution of

criminal offenses is done in the name of the United States through the United States Attorney’s

Office for the District of Columbia. See generally D.C. Code § 23-101; In re Crawley, 978 A.2d

608, 608–09 (D.C. 2009). That power extends to extradition proceedings. For example, the

District of Columbia Code provides that a D.C. Superior Court judge may release a fugitive to

appear in the requesting jurisdiction only “if the United States attorney consents.” D.C. Code § 23-

702(f)(2). 2 The D.C. Code confers no authority on the District of Columbia to conduct fugitive

proceedings.


2
  In certain instances, the Complaint unwittingly reflects this allocation of prosecutorial authority. Plaintiff alleges
that, at the October 2016 bond hearing in D.C. Superior Court, his counsel alerted the court and the prosecution about
the mistaken identification, and thereafter “Assistant United States Attorney Little contacted prosecuting authorities
in Joliet, Illinois, who confirmed that Plaintiff Vasquez was not the Suspect named in the 2005 Warrant.” Am. Compl.

                                                           5
         The D.C. Superior Court docket from Plaintiff’s 2016 case confirms that the United States,

not the District of Columbia, prosecuted Plaintiff’s extradition. See Veg-Mix, Inc. v. Dep’t of

Agric., 832 F.2d 601, 607 (D.C. Cir. 1987) (“Courts may take judicial notice of official court

records . . . .”). According to the Affidavit in Support of an Arrest Warrant, an MPD officer

verified through NCIC that “the warrant is active and [the State of Illinois] will extradite,” and

then the officer “presented [the case] to the [United States Attorney’s Office] for review on

10/24/2016.” D.C. Super. Ct., 2016-FUG-017411, Affidavit in Support of an Arrest Warrant.

Further, the case caption for the extradition matter reads “United States v. Jose Vasquez.” D.C.

Super. Ct., 2016-FUG-017411, Government’s Motion to Dismiss. Finally, after discovering the

warrant’s error, the United States moved to dismiss the extradition proceedings, stating:

                          The United States of America, appearing by and through its
                  attorney, the United States Attorney for the District of Columbia,
                  respectfully asks that this fugitive matter be dismissed. Prosecuting
                  authorities in Joliet, Illinois confirmed that the defendant is not the
                  wanted person and declined to extradite the defendant from
                  Washington, DC.

                          WHEREFORE, the United States respectfully asks that this
                  fugitive matter be dismissed without prejudice.

Id. These public records make plain that the United States, not the District of Columbia, learned

through the D.C. Superior Court proceedings in November 2016 that Plaintiff was not the Jose

Vasquez wanted in Illinois. Nothing in those records suggests that MPD learned the same lesson.

         Once stripped of the error that the District of Columbia prosecuted Plaintiff’s extradition,

the Complaint contains no fact that supports a plausible inference that MPD knew about the infirm

warrant. Nowhere in the Complaint, for instance, is there an allegation that the United States



¶ 47 (emphasis added). Elsewhere, Plaintiff avers that “Assistant United States Attorney Little had provided Plaintiff
Vasquez a letter addressed to law enforcement officers informing them that Plaintiff Vasquez was not the same Jose
Vasquez wanted in Illinois for murder.” Id. ¶ 62 (emphasis added).

                                                          6
Attorney’s Office notified MPD of the outcome of Plaintiff’s October 2016 extradition

proceedings. To be sure, Plaintiff does plead, “upon information and belief, [that] the District of

Columbia, [was] aware that the 2016 NCIC Entry erroneously contained Plaintiff Vasquez’s social

security number . . . .” Am. Compl. ¶ 52. But, placed in proper context, this “information and

belief” pleading rests solely on the mistaken allegation that the District of Columbia had learned

during the October 2016 extradition proceedings that Plaintiff was not the Jose Vasquez wanted

for murder. See id. ¶ 48. The “information and belief’ pleading therefore offers no cure for the

Complaint’s insufficiency.

          Without any well-pleaded factual allegation supporting that the District of Columbia was

aware of the erroneous NCIC entry, Plaintiff loses the premise for all claims. See Pl.’s Opp’n at

5, 7, 10, 12, 15, 18. 3 Absent knowledge, Plaintiff cannot make out plausible claims for unlawful

arrest and malicious prosecution claims, as no factual assertion then supports the absence of

probable cause to detain Plaintiff in March 2017. Cf. United States v. Hewlett, 395 F.3d 458, 462

(D.C. Cir. 2005) (finding arrest lawful when arresting officers reasonably believed warrant valid).

Similarly, the claim that MPD was negligent for not protecting Plaintiff from a second erroneous

arrest crumbles without an allegation that MPD knew that the first arrest was wrongful.

Cf. Beckwith v. Interstate Management Company, LLC, 82 F. Supp. 3d 255, 258–62 (D.D.C. 2015)

(explaining foreseeability as part of establishing duty to protect). Lastly, Plaintiff’s claim under

42 U.S.C. § 1983 is not supportable unless policymakers knew about, or were on notice of, the

defective warrant. Cf. Warren v. District of Columbia, 353 F.3d 36, 39 (D.C. Cir. 2004) (stating


3
 For instance, to argue Defendant did not have probable cause, Plaintiff states “Defendant was aware that this warrant
was mistakenly issued by the time Plaintiff was arrested in 2017.” Pl.’s Opp’n at 7; see also id. at 12 (“Defendant had
already determined that Mr. Vasquez was not the fugitive wanted in Illinois.”). Similarly, Plaintiff improperly bases
his negligence claim on MPD having “affirmative knowledge” that the NCIC entry was improper, id. at 15, and he
premises his 42 U.S.C. § 1983 claim on the argument that “Defendant knew, or should have known, about the risk of
constitutional violations,” id. at 18.


                                                          7
that a 42 U.S.C. § 1983 claim may prevail if defendant had “actual or constructive knowledge”

and failed to act).

        Undoubtedly, if Plaintiff’s allegations are correct, what happened to him is truly

regrettable. No person should have to face the trauma Plaintiff endured. Nonetheless, the court

has been tasked with ruling specifically on the District of Columbia’s liability. In that, it must

dismiss Plaintiff’s Complaint.

V.      CONCLUSION AND ORDER

        For the foregoing reasons, Defendant’s Motion to Dismiss is granted. Unless Plaintiff files

an amended complaint within 14 days, the court will dismiss this action and enter a final,

appealable order. 4




Dated: November 14, 2018                                            Amit P. Mehta
                                                             United States District Judge




4
  Even if Plaintiff does re-plead to include facts supporting the District of Columbia’s knowledge of the erroneous
warrant, the legal hurdles to overcome a motion to dismiss remain substantial. The court, however, need not reach
the merits of Defendant’s arguments in light of the narrower ground for dismissal set forth in this decision.

                                                        8
